


Exhibit 10.1


Amendment to the IPG Photonics Corporation
2006 Incentive Compensation Plan, as amended




4.5 Delegation of Authority


The second paragraph of Section 4.5 of the Plan is amended by replacing it with
the following:
The Committee may delegate authority to the Company's Chief Executive Officer to
grant specified numbers of Awards (as determined by the Committee from time to
time and during such time periods determined by the Committee) to existing or
prospective Employees (other than those individuals who are subject to Section
16(a) of the Exchange Act at the time of the grant) as the Chief Executive
Officer determines appropriate without further action of the Committee but
subject to rules and guidelines established by the Committee.




